DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups 2-3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/7/2022.
Applicant's election with traverse of Group 1 in the reply filed on 2/7/2022 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement failed to cite any reference to establish that the shared technical feature between the claims to Groups 1-3 do not make a contribution over the prior art, and thus has not made the required analysis.  This is not found persuasive because the Restriction Requirement showed, a priori, that the claims to Groups 1-3 did not share a special technical feature; therefore, Examiner is not required to provide a reference.
Applicant also argues that each of Groups 1-3 shared the technical feature of a “data packet comprising information to control activation of the fluidic actuators, the data packet comprising a random number” (pages 6-7 of remarks).  However, this cannot be a special technical feature, at least because the above feature does not necessarily contribute any structure to the Group 1 claims directed towards the “fluid dispensing device.”  In other words, the structure of the fluid dispensing device does not change according to whether the data packet comprises a random number or a non-random number.
Moreover, the prior art of record shows that the features on which Applicant rely as a shared technical feature do not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2022, 2/10/2022, 8/25/2021, and 12/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9:
	This claim requires the inclusion of “a shift register to shift each of the first and second data packets through the shift register.”  It is not clear how the shift register acts to shift data packets through itself.
Regarding claims 10-11:
	This claim fails to remedy the deficiencies of claim 9, and thus also fails to meet the requirements of this statute.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Sato et al. (US 2018/0288276 A1).
Regarding claim 1:
	Sato et al. disclose a fluid dispensing device comprising:
	a reservoir (manifold 84) containing a fluid (paragraph 21 & Fig. 2);
	fluidic actuators (actuators 86); and
	an interface (at least a terminal of reception circuit 61) to receive a data packet (Figs. 5A-B) comprising information to control activation of the fluidic actuators (one of “selection data” and “dummy data”: paragraphs 37-40), the data packet comprising a random number generated by a random number generator (e.g. at least the mode switching data nV_C may be randomly generated: paragraph 39).
	Please note that an apparatus claim covers what a device is, not what a device does.  The instant claim includes the feature that the interface is “to receive a data packet comprising …” is a recitation of intended use for the interface, which does not structurally limit the claimed 
Regarding claim 2:
	Sato et al. disclose all the limitations of claim 2, and also that the random number is included in a front portion of the data packet (Figs. 5A-B).
	Again, please note that an apparatus claim covers what a device is, not what a device does.  The instant claim includes the feature that “the random number is included in a front portion of the data packet” is continuation of the intended use for the interface, which does not structurally limit the claimed interface (or the fluid dispensing device to which it belongs) beyond the mere ability to receive such a data packet.  Specifically, the interface is not so specifically defined that the ability to receive a data packet having a random number at a particular position in the data packet limits the configuration of the interface.  Please see MPEP 2114(II). 
Regarding claim 3:
	Sato et al. disclose all the limitations of claim 1, and also that the interface comprises a serial interface (at least shift register 62) to receive a series of bits of the data packet (paragraph 95 & Fig. 13).
Regarding claim 4:
	Sato et al. disclose all the limitations of claim 3, and also that the serial interface comprises a shift register (62) into which the data packet is shifted serially (paragraph 52 & Fig. 13).
Regarding claim 5:
	Sato et al. disclose all the limitations of claim 1, and also that a length of the random number in the data packet may be derived randomly (paragraph 53).
	The instant claim includes the feature that “a length of the random number in the data packet is derived randomly” does not necessarily limit the claimed interface (or the fluid dispensing device) beyond the ability of the interface to accept a number, the length of which having been derived randomly.  Specifically, the interface is not so specifically defined that the methodology behind deriving the length of the random number affects the configuration of the interface.  Please see MPEP 2114(II).
Regarding claim 8:
	Sato et al. disclose all the limitations of claim 1, and also that the interface is capable of receiving the data packet as a first data packet, and the random number in the first data packet has a first length, and wherein the interface is to receive a second data packet comprising information to control activation of the fluidic actuators, the second data packet comprising a random number having a second length different from the first length (Figs. 4-5).
	Again, please note that an apparatus claim covers what a device is, not what a device does.  The instant claim includes the features corresponding to the length of the random number in first and second data packets.  However, the interface is not so specifically defined that the ability to receive such different data packets limits the configuration of the interface.  Please see MPEP 2114(II).

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Imai (US 2005/0110814 A1).
The absence of a claim rejection under this statute should not be taken as an indication of allowability over the cited prior art, unless otherwise stated.
Regarding claim 1:
	Imai discloses a fluid dispensing device comprising:
	a reservoir (25) containing a fluid (Fig. 2);
	fluidic actuators (27); and
	an interface (at least a terminal shown in Fig. 13) to receive a data packet (e.g. SIN) comprising information to control activation of the fluidic actuators (Fig. 10), the data packet comprising a number (the added bit: paragraphs 95-96).
Regarding claim 6:
	Imai discloses all the limitations of claim 1, and also comprising a sense output (VTEMP_CHECK line) coupled to the interface (Fig. 13), the sense output to provide the random number to a controller external of the fluid dispensing device (at least through the return of SIN), the provided random number useable by the controller to detect an issue of the fluid dispensing device (paragraph 95).

Allowable Subject Matter
Claim 7 is allowed.
Claim 7 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a fluid dispensing device comprising “an interface to receive a data packet comprising information to control activation of the fluidic actuators, the data packet comprising a random number” (per claim 1) and “a shift register to receive the data packet and to output the random number as the data packet is shifted into the shift register” (per claim 7).  It is this limitation, in combination with other features and limitations of claim 7, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853